Order denying application to set aside a sale on the ground that the purchaser, the Deputy Superintendent of Banks, had not procured an order of approval from the Supreme Court, under section 69 of the Banking Law, authorizing the purchase, affirmed, with ten dollars costs and disbursements. The provisions of section 69 of the Banking Law do not prohibit the Superintendent of Banks, acting in his capacity as liquidator of a State banking institution, from purchasing property at a foreclosure sale to protect one of the assets of the bank he is liquidating. In the absence of proof showing an abuse of discretion, he may so purchase without first applying to the court for permission. (Matter of Broderick, 235 App. Div. 281.) Young, Davis, Johnston and Adel, JJ., concur; Lazansky, P. J., concurs in result.